Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1-30 were pending.  Claims 11-12 and 15-16 have been cancelled.  Amendments to claims 1-4, 7-10, 13-14, 17-21, 27, and 30 are acknowledged and entered.  Claims 1-10, 13-14, and 17-30 will be examined on their merits.
 
Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

 
Response to Arguments
Applicant's arguments filed 05/20/2022 regarding the previous Office action dated 02/22/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.
 
 
Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.
 
(Rejection withdrawn.)  The rejection of Claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.
 
 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an immunogenic construct comprising: a nanoparticle platform (NP), comprising: a mesoporous silica nanoparticle (MSNP); polyethyleneimine (PEI) bound to an exterior surface of the MSNP; polyethylene glycol (PEG) bound to the PEI and/or the exterior surface of the MSNP; and bound to the NP: coronavirus antigen(s) comprising: a full-length severe acute respiratory syndrome coronavirus type 2 (SARS CoV-2) spike glycoprotein, or at least one protein subunit of a SARS CoV-2 spike glycoprotein, or a mixture of full-length SARS CoV-2 spike glycoprotein and one or more subunits thereof.  
Further limitations on the immunogenic construct of claim 1 are wherein the at least one subunit of the SARS CoV-2 spike glycoprotein comprises one or more of: spike glycoprotein S1 region, spike glycoprotein S2 region, or spike glycoprotein Receptor Binding Domain (RBD) region (claim 2); further comprising an adjuvant comprising a CpG oligonucleotide (claim 3); wherein the coronavirus antigen(s) bound to the NP comprise: a mixture of full-length SARS CoV-2 spike glycoprotein and one or more subunits thereof (claim 4); wherein the MSNP is functionalized with one or more thiol, amine, carboxylate, or phosphonate moieties (claim 5); further comprising one or more of a DNA TLR agonist containing a CpG sequence, a non-CpG DNA TLR agonist, an RNA TLR agonist, an aluminum salt, an anti-CD40 antibody, a fusion protein, a cytokine, a small molecule TLR agonist, an oil- or surfactant- based adjuvant, a lipopolysaccharide, a plant extract, or a derivative thereof (claim 6); wherein the CpG oligonucleotide is selected from the group consisting of CpG ODN 7909, CpG ODN 1826, CpG ODN D19, CpG ODN 1585, CpG ODN 2216, CpG ODN 2336, ODN 1668, ODN 1826, ODN 2006, ODN 2007, ODN 2395, ODN M362, and SD-101 (claim 7); wherein the CpG oligonucleotide is present at 1-20 wt.% of the NP (claim 8); wherein MSNP has an average pore size of 2-6.6 nm (claim 9); wherein the PEI is crosslinked (claim 10); wherein the PEI has a molecular weight of about 0.8 kDa to about 25 kDa (claim 13); wherein the PEI is present at 1-50 wt.% of the NP (claim 14); wherein the PEG has a molecular weight of about 1 kDa to about 20 kDa, or about 5 kDa (claim 17); wherein the PEG is present at 1-50 wt.%, about 10 to 30 wt.%, about 5 to 20 wt.%, about 15 wt.%, or about 20 wt.% of the NP (claim 18); wherein the SARS CoV-2 antigen is present at 0.5-20 wt.% of the NP (claim 19); having a hydrodynamic diameter of about 50 nm to about 200 nm (claim 20); comprising: an amount of crosslinked PEI bound electrostatically to an exterior surface of the MSNP, and wherein the PEI content is at least 10% by weight of the NP; and an amount of PEG bound covalently to the crosslinked PEI and/or the MSNP; wherein the hydrodynamic size of the immunogenic construct is no more than 200 nm (claim 21); an immunogenic composition comprising a plurality of the immunogenic constructs of claim 1 (claim 22); a composition comprising: the immunogenic construct of claim 1, and at least one biologically or pharmaceutically acceptable excipient (claim 23); and a vaccine comprising: the immunogenic construct of claim 1, and a pharmaceutically acceptable excipient (claim 24).
Claim 25 is drawn to a method comprising administering to a subject an immune-stimulatory amount of the immunogenic construct of claim 1.
Further limitations on the method of claim 25 are wherein the method induces an immune response against the coronavirus in the subject (claim 26); which stimulates a neutralizing antibody response against SARS CoV-2 and/or a T-cell response against SARS CoV2 in the subject (claim 27); wherein the subject is a human (claim 28); and wherein the subject is immunocompromised (claim 29); and wherein the immunogenic construct is administered orally, transdermally, intramuscularly, by inhalation, or intranasally (claim 30).
 


 
Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims.
            
(Rejection withdrawn.)  The rejection of Claims 27-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the claims.
 
            
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-6, 8-10, 20, 22-28, and 30 under 35 U.S.C. 102(a)(2) as being anticipated by Niemela et. al. (WO2021205079A1, Pub. 10/14/2021, Priority 04/09/2020; hereafter “Niemela”), is withdrawn in light of the amendments to the claims.


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New rejection – necessitated by amendment.)  Claims 1-6, 8-10,13-14, and 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et. al. (WO2021205079A1, Pub. 10/14/2021, Priority 04/09/2020; CITED ART OF RECORD; hereafter “Niemela”),
de Boer et. al. (WO2021236930A1, Pub. 11/25/2021, Priority 05/20/2020; hereafter “de Boer”), 
Mahony et. al. (Mahony D, et. al. Nanoscale. 2014 Jun 21;6(12):6617-26.; hereafter “Mahony”), 
Brinker et. al. (US20180344641A1, Pub. 12/06/2018; hereafter “Brinker”), and 
Ngamcherdtrakul et. al. (Ngamcherdtrakul W, et. al. Int J Nanomedicine. 2018 Jul 10;13:4015-4027.; CITED ART OF RECORD; hereafter “Ngamcherdtrakul”.)
The Prior Art
Niemela teaches an immunogenic pharmaceutical composition comprising immunogenic epitopes from coronaviruses such as SARS CoV-2 (entire document; see abstract; p. 37, ¶2), especially using the spike (S) protein from SARS CoV-2 (p. 3, ¶3).  Niemela teaches the S protein is comprised of S1 and S2 subunits, with the receptor binding domain (RBD) normally within S1 (p. 2, ¶2); Niemela teaches the full-length S protein or epitope-containing fragments thereof or nucleotides encoding said protein or fragments thereof may be delivered using nanocarriers (p. 6, ¶2; p, 14, ¶2; p. 17, ¶5).  Niemela teaches the use of mesoporous silica particles (MSNs) as nanocarriers for S proteins and epitopes thereof (p. 7, ¶4; p. 19, ¶3), as well as the use of carriers, excipients, and adjuvants such as CpG motifs and derivatives (p. 19, ¶5; p. 37, ¶2; instant claims 2-4 and 22-23.)  Niemela teaches the MSN may be functionalized with amino acids or stabilizers (p. 13, ¶3-5; p. 15, ¶7; p. 23, ¶5; p. 19, ¶3; instant claim 5) and may comprise one or more adjuvants, such as aluminum salt-based adjuvants (reference claim 13; instant claim 6).  The CpG motifs may be present from 1 ug/mL to 1000 ug/mL (pp. 19-20, ¶ bridging pages) and the exact dosage delivered depends on multiple factors such as weight, age, species, and physical traits, but can include up to several thousand micrograms per milliliter of solution (p. 21, ¶3-4).  Taking these measurements into account, the range taught by Niemela extends to at least 1000 ug/mL of MSN and 10 ug/mL of CpG, which is at least 1wt% of the NP as required by instant claim 8.  Niemela teaches the average pore size would be about 2-5 nm (p. 16, ¶1; instant claim 9).  Niemela teaches the average particle size would be in the range of 10-200 nm (p. 15, ¶2; instant claim 20).  Niemela teaches the pharmaceutical compositions would be useful as a vaccine and in methods of stimulating a therapeutic immune response in a host against SARS CoV-2(p. 37, ¶2; reference claims 14, 28-29; instant claims 24-27).  Niemela teaches the host would be a mammal, specifically humans (p. 1, ¶1; instant claim 28), and can be administered by intramuscular injection (p. 8, ¶4; instant claim 30).  
de Boer teaches immunogens from SARS-CoV-2, namely the spike (S) protein or at least the receptor-binding domain (RBD) of S to elicit a protective immune response when delivered in immunogenic compositions (p. 28, ¶7; p. 30, ¶1; p. 32, ¶2; Examples 1 and 29-34; Figs. 5-7 and 20-24.)  de Boer teaches the use of MSN for adjuvanting and delivery purposes (p. 4, ¶1; p. 10, item [79]; p. 104, ¶12; instant claim 1.)  de Boer teaches the use of carriers, such as polyethyleneimine (PEI) (pp. 88-9, ¶ bridging pages) or conjugated lipids with polyethylene glycol (PEG) attachments (p. 90, ¶4; pp. 98-9, starting at ¶6-7; p. 14, ¶5; instant claim 1.)  
While de Boer teaches the delivery of circular RNA which encodes the SARS CoV-2 antigens, and not the antigens themselves, de Boer in combination with Niemela shows the art was actively pursuing methods of delivering antigenic material, namely SARS CoV-2 S proteins and fragments thereof, via MSNs in order to elicit protective immune responses in the host.  While Niemela teaches the majority of the instant invention, Niemela fails to teach the polyethyleneimine (PEI) bound to an exterior surface of the MSNP and polyethylene glycol (PEG) bound to the PEI and/or the exterior surface of the MSNP as required by instant claim 1.  de Boer teaches that MSNs can be the nanoparticle delivery agents, that carriers such as PEI can be used in immunogenic compositions, and PEGylated lipids may be used to provide stability and inhibit aggregation (p. 98, ¶6), but fails to specifically mention the combination of MSNs with PEI and PEG.  However, such an optimization for MSN was obvious in the art, as evidenced by Mahony, Brinker, and Ngamcherdtrakul.  
Mahony teaches the application of mesoporous silica nanoparticles as a combined delivery vehicle and adjuvant for vaccine applications (entire document; see abstract).  Mahony teaches delivery of the viral protein, E2, from bovine viral diarrhea virus (BVDV) with hollow type mesoporous silica nanoparticles with surface amino functionalization (HMSA), and those HMSA (120 nm) had an adsorption capacity of 80 mg E2 per mg HMSA and, once bound, E2 did not dissociate from the HMSA (entire document, see abstract).  Mahony teaches the humoral adjuvanting capacity of HMSA was slightly lower than QuilA, but that cell-mediated immune responses were consistently high in all mice immunized with E2/HMSA nanovaccine formulation (entire document, see abstract).  
Brinker teaches methods of producing monosized protocells from monosized mesoporous silica nanoparticles (mMSNPs) and their use for vaccines, specifically multilamellar or unilamellar protocell vaccines to deliver full length viral protein and/or plasmid encoded viral protein to antigen presenting cells (APCs) in order to induce an immunogenic response to a virus (entire document; see abstract; ¶[0005].)  Brinker teaches the protocells may include PEG, specifically PEG linked to a specific targeting species, to allow further stability of the protocells and/or a targeted delivery into a bioactive cell. (¶[0033][0180]).  Brinker teaches that the modular design and combined properties of their MSNP-based protocells, including controlled size and shape, large internal surface area, tunable pore and surface chemistry, considerable cargo diversity, high specificity and limited toxicity allows for simultaneous attainment and optimization of needed in vivo characteristics (¶[0005-0007]).  Brinker teaches protocells can be aminated, wherein primary amine on PEG-2000-NH2 is converted into a thiol group with the addition of Traut's reagent, and can be combined with antibodies or other receptors to form targeted protocells (Fig. 9, ¶[0042]; instant claims 5, 17.)  Brinker teaches the use of adjuvants to further enhance the immune response to the protocells (¶[0023][0027][0243][0245][0254][0333][0335]), pharmaceutically-acceptable excipients (¶[0017]), and the use of dsRNA TLR agonists, CpG, or fusogenic peptides linked to the outer lipid bilayer (¶[0163], reference claims 25-27; instant claims 3, 6, 23-24.)  Brinker teaches the generation of MSNs with different pore sizes, such as 2.8 nm pores (¶[0421-0422]), 2.5 nm pores (¶[0423-0424]), or larger pores at 5 nm and 9 nm (¶[0425-0426]; instant claim 9).  Brinker teaches the loading capacity of at least one type of MSN is about 14% the weight of the protocell (¶[0509]; instant claim 19.)  The amount of PEG-2000-NH2-DSP can vary, and was tested at different mol% ratios, but normally was about 2% (¶[0430][0451][0487][0515]); instant claim 18.)  Brinker teaches hydrodynamic diameters of MSN of about 107 nm (¶[0521]; instant claim 20).  Brinker teaches the vaccination of a subject, such as a human (¶[0144]; instant claim 28) to induce a protective immune response against a pathogen (¶[0028]; instant claim 25), wherein the vaccine may deliver an antigen from a coronavirus (CoV) to induce an immune response against said CoV (¶[0301][0303]; instant claim 26).  Brinker teaches that the subject may have cancer, which is noted in the instant specification along with advanced age and diabetes to be an immunocompromising condition (¶[0015][0019][0033][0147][0149]; instant claim 29).  Brinker teaches the composition may be administered through a variety of routes, such as orally, transdermally, or intramuscularly (¶[0241]; instant claim 30).  
Ngamcherdtrakul teaches the successful lyophilization of complex nanoparticle systems comprising 50-nm mesoporous silica nanoparticles decorated with a copolymer of polyethyleneimine (PEI) and polyethylene glycol (PEG)(entire document; see abstract).  Ngamcherdtrakul teaches the cross-linked PEI allows the loading of negatively charged cargo and promotes endosomal escape via proton sponge effect, while PEG provides a steric effect that protects cargo from enzymatic degradation and nanoparticles from aggregation and phagocytosis (p. 4016, rt. col.; instant claim 10.)  Ngamcherdtrakul teaches the PEI they used has a molecular weight of 10kDa, while the PEG is malemide-PEG with a molecular weight of 5 kDa (p. 4017, “Materials and Methods: Chemicals and reagents.”; instant claim 13.)  Ngamcherdtrakul teaches the PEI is added at a mass ratio of 4:1 of MSNP per PEI (p. 4017, “Materials and Methods: Nanoparticle synthesis.”; instant claims 14, 21.)  Ngamcherdtrakul teaches the optimized conditions produced lyophilized material with cake-like structure and retained hydrodynamic size, charge (zeta potential), cargo loading ability, silencing efficacy, and therapeutic efficacy to that of the freshly made material (p. 4024, “Conclusions”).  Ngamcherdtrakul teaches the lyophilization conditions, storage conditions, and material evaluation should be applicable to other similar nanoparticle systems consisting of inorganic nanoparticle cores that are surface modified with cationic polymers and PEG and conjugated with biomolecules (p. 4024, “Conclusions”).  
Given the teachings of Niemela and de Boer, one of skill in the art would find it obvious to generate MSN for the delivery of SARS-CoV-2 antigens, namely S protein antigens, to a human host in need thereof.  Optimization and modification of the parameters for generation of successful MSN carrying S protein cargo would be obvious to a skilled artisan, given what was known in the art at the time of filing with respect to MSNs as evidenced by Mahony, Brinker, and Ngamcherdtrakul.  It would be obvious to use stabilizing agents in MSNs that were delivering therapeutic viral proteins, such as the use of the stabilizing agents PEG and PEI, as taught by Mahony, Brinker, and Ngamcherdtrakul.  Arriving at the limitations of the MSN comprising the SARS-CoV-2 S proteins and fragments thereof would be obvious as Niemela, de Boer, Mahony, Brinker, and Ngamcherdtrakul taken together show the art was well-versed and motivated to do so, thus rendering the limitations of instant claim 1 obvious. 
 It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Niemela and de Boer in order to generate specific types of MSNs to carry SARS CoV-2 antigenic S proteins and peptides, thereby generating an immunogenic composition for therapeutic use against SARS CoV-2.  One would have been motivated to do so, given the suggestion by Mahony and Brinker that the MSNs could be used to deliver viral antigens, especially from coronaviruses as taught by Brinker.  There would have been a reasonable expectation of success, given the knowledge that optimization of the components in the MSN was known in the art, as taught by Mahony, Brinker, and Ngamcherdtrakul, and also given the knowledge that SARS CoV-2 S proteins and fragments thereof were ideal immunological targets for subunit vaccines, as taught by Niemela.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 05/20/2022, with respect to the rejection(s) of the claims under 35 USC 102 in view of Niemela have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection under 35 USC 103 is made over Niemela in view of the teachings of de Boer, Mahony, Brinker, and Ngamcherdtrakul, which has been detailed supra.  The Office agrees that Niemela is silent as to the specific formulations of MSNs, but such optimizations and formulations would be obvious, given what was known in the art at the time of filing, as evidenced by de Boer, Mahony, Brinker, and Ngamcherdtrakul.


(New rejection – necessitated by amendment.)  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niemela, de Boer, Mahony, Brinker, and Ngamcherdtrakul as applied to claims 1-6, 8-10,13-14, and 17-30 above, and further in view of Kortylewski et. al. (US20160333350A1, Pub. 11/17/2016; hereafter “Kortylewski”.)
The Prior Art
The teachings of Niemela, de Boer, Mahony, Brinker, and Ngamcherdtrakul have been set forth supra.  While Niemela and Brinker teach the use of CpG adjuvants with the MSN particle formulations, nowhere in Niemela, Brinker, or any of the other cited art are specific examples of CpG adjuvants provided.  However, the art was well-versed in these adjuvants, as evidenced by Kortylewski.
Kortylewski teaches nucleic acids having immunomodulatory properties, specifically those containing CpG-motifs (entire document, see abstract; ¶[0151-0152]).  Kortylewski teaches these CpG-comprising sequences stimulate human immune cells (¶[0014][0022-0023][0042]).  Kortylewski teaches a number of known Class A, B, and C type CpG ODNs, such as ODN D19, ODN 1585, ODN 2216, and ODN 2336 (Class A); ODN 1668, ODN 1826, ODN 2006, and ODN 2007 (Class B); and ODN 2395 and ODN M362 (Class C)(¶[0151-0153]; instant claim 7.)  As evidenced by Kortylewski, the art was aware of specific examples of CpG oligonucleotides, thus making the limitations of instant claim 7 obvious.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Niemela, de Boer, Mahony, Brinker, and Ngamcherdtrakul in order to use specific types of CpG adjuvants, thereby enhancing the immunogenicity of the MSNs and their cargo.  One would have been motivated to do so, given the suggestion by Kortylewski that types of CpG were well-known in the art and had immunostimulatory properties.  There would have been a reasonable expectation of success, given the knowledge that these were well-tolerated in vivo, as taught by Kortylewski, and also given the knowledge that the use of CpGs was suggested by Niemela and Brinker.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.



 Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
 

 
/RACHEL B GILL/
Primary Examiner, Art Unit 1648